Citation Nr: 1755138	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-31 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to an evaluation in excess of 20 percent for right lower extremity peripheral neuropathy.

3.  Entitlement to an evaluation in excess of 20 percent for left lower extremity peripheral neuropathy.  

4.  Entitlement to an evaluation in excess of 10 percent for right upper extremity neuropathy. 

5.  Entitlement to an evaluation in excess of 10 percent for left upper extremity neuropathy.

6.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to the service-connected type II diabetes mellitus and/or ischemic heart disease (ISHD).

7.  Entitlement to service connection for essential hypertension, to include as secondary to the service-connected type II diabetes mellitus and/or ISHD.

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to November 23, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) from a June 2010 and February 2013 rating decisions of the Department of the Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, due to Veteran's assertions of increased diabetes mellitus and neuropathy symptomatology since he was last provided a VA examination in October 2012, the Board finds that a remand is required in order to afford the Veteran an adequate VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Regarding the Veteran's service connection claims, a VA examiner noted that the Veteran's hypertension was essential and less likely as not caused by or a result of diabetes mellitus in an April 2010 VA examination report.  It was further noted that diabetes was one of the risk factors with ED, but with the Veteran's age, slightly low testosterone level, hyperlipidemia, and hypertension, it was less likely as not diabetes mellitus was the direct and proximate cause for ED.  Other causes of ED were noted to be natural aging over 50 years old, hypertension medications, and history of hyperlipidemia.  

In an October 2012 VA examination report, a VA examiner opined that the claimed hypertension was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected diabetes mellitus.  In the cited rationale, the examiner noted that the Veteran's hypertension was essential in nature, remained well controlled, and had no end organ pathology.  The examiner also opined that it was less likely as not that the Veteran's essential hypertension was worsened beyond natural progression by his service-connected diabetes mellitus.  Additional VA treatment records dated in 2015 showed male ED was due to a general nonexudate macular degeneration.

In light of the inadequacy of the April 2010 and October 2012 VA examination reports (i.e., failure to reflect the current severity), the AOJ should arrange for an additional VA medical opinion to clarify the etiology of the Veteran's claimed ED and hypertension on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  In this regard, the Board notes that if the service-connected disabilities have increased in severity, there is an heightened possibility that they might be aggravating other disabilities.  

Concerning the Veteran's appeal for entitlement to TDIU, his combined service-connected disability rating is 50 percent from March 30, 2007; 60 percent from October 19, 2007; 70 percent from September 10, 2014; and 100 percent from November 23, 2016.  38 C.F.R. § 4.25 (2017).  The Board notes that these are disease of common etiology.  In a February 2017 rating decision, the AOJ increased the Veteran's 10 percent evaluation for ISHD to 100 percent as well as granted special monthly compensation under 38 U.S.C. § 1114(s), each effective November 23, 2016.  Thus, the Veteran does meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for schedular consideration of entitlement to TDIU for the time period from the start of his appeal in February 2010 until November 23, 2016.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  

In the April 2010 VA examination report, the Veteran indicated that he had not worked since 2009 and prior to that time was on part-time mainly working for a company installing hurricane shutters.  When he could not climb a ladder anymore due to his medical problems, the company did not continue his job.  In an October 2012 VA examination report and February 2013 VA medical opinion, the examiner opined that the Veteran's diabetes mellitus and related complications did not impact his ability to work.  However, the examiner did find that the Veteran's diabetic peripheral neuropathy impacted his ability to work, causing decreased grip strength in both hands as well as interfering with holding and gripping objects, such as hand tools.  The examiner then opined that the Veteran could perform gainful sedentary and light duty employment.  In a January 2015 VA examination report, the examiner indicated that the Veteran's heart condition would not impact his ability to work.

Based on the cumulative evidence of record, the Board finds that a comprehensive VA retrospective medical opinion addressing the effects of the Veteran's service-connected disabilities, alone or in aggregate, on his ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience during the time period from February 2010 to November 23, 2016, is necessary to effectively adjudicate the TDIU claim on appeal.  Chotta v. Peake, 22 Vet. App. 80 (2008); see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).  
 
Finally, the record contains VA treatment records most recently dated in January 2015 from Biloxi VA Medical Center (VAMC).  On remand, updated VA treatment records from that facility dated since January 2015 should be obtained and associated with the electronic claims file.  See 38 U.S.C § 5103A(c) (2012); 38 C.F.R. § 3.159(c)(2) (2017); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated treatment records pertaining to the Veteran's service-connected type II diabetes mellitus, ISHD, bilateral upper extremity, and bilateral lower extremity disabilities from Biloxi VAMC, to include all associated outpatient clinics, for the time period from January 2015 to the present and associate them with the file.

2.  Thereafter, the Veteran must be afforded an appropriate VA medical examination to determine the current severity of his service-connected type II diabetes mellitus, bilateral upper extremity, and bilateral lower extremity disabilities.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the electronic claims file has been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings associated with the Veteran's service-connected type II diabetes mellitus, bilateral upper extremity, and bilateral lower extremity disabilities must be reported in detail. 

Rationale for all requested opinions shall be provided.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2017).

3.  Obtain a VA medical opinion to clarify the nature and etiology of the Veteran's claimed ED and hypertension from an appropriate examiner.  If an opinion cannot be provided without an examination, one should be provided.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the file has been reviewed.

Based on a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any previously or currently diagnosed ED and hypertension was caused or aggravated (permanently worsened) by the Veteran's service-connected type II diabetes mellitus and/or ISHD.  

Rationale for all requested opinions shall be provided.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2017).

4.  A VA medical opinion must also be obtained to determine whether the functional effects of the Veteran's service-connected disabilities, alone or acting in concert, precluded him from securing and following substantially gainful employment, consistent with his education and occupational expertise for the time period from February 2010 to November 23, 2016.  The electronic claims file must be made available to the examiner, and the examiner must specify in the report that the electronic claims file has been reviewed.  If an opinion cannot be provided without an examination, one should be provided.

The examiner must compile a full work and educational history.  Following a thorough review of all pertinent medical records and the lay statements of record, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, acting alone or in concert, prevented him from obtaining or retaining employment consistent with his education and occupational experience during the time period from February 2010 to November 23, 2016.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

To the extent possible, the VA examiner must address the degree of functional and industrial impairment due to each of the Veteran's service-connected disabilities during the time period from February 2010 to November 23, 2016.  The examiner must furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, which include employment.  38 C.F.R. § 4.10 (2017).  This description may include an opinion on such questions as whether the Veteran's service-connected disabilities precluded standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc.  The examiner should discuss and reconcile the proffered medical opinion with the VA examination findings dated from 2010 to 2016 of record as well as VA vocational rehabilitation records. 

Rationale for all requested opinions shall be provided.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2017).

5.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report or medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the July 2015 supplemental statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

